DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive.
The Applicants argued some of the features of the claimed subject matter not being taught, “an evaluation unit configured to activate the automation functionality and to determine a quality measure based on a capability of the detected environment data to provide the automation functionality of the transportation vehicle.” by the prior art on record, e.g., Kusano et al.
In regards to the above mentioned limitations, the Examiner would like to steer the Applicants’ attention to the following citations, drawing of Kusano where Kusano clearly teaches that  “At block 210, an operational status for at least one support system of the vehicle 100 can be acquired…the operational status can include information relating to an environment that the vehicle 100 is in…include data acquired by the sensor system 120 (e.g., the vehicle sensor(s) 121, the RADAR sensor(s) 122, the Abstract, ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and exhibited in Fig. 2 steps 210-230, Fig. 6 elements 600-630).
Concerning newly added claims 17-20, Kusano teaches (e.g., “…The sensor system 120 can acquire data of at least a portion of the external environment of the vehicle 100…”, “…information regarding roadway markings (e.g., lane markers), and/or weather conditions…”, “…the operational status can include information relating to an environment that the vehicle 100 is in. For example, the operational status can include data acquired by the sensor system 120 (e.g., the vehicle sensor(s) 121, the RADAR sensor(s) 122, the LIDAR sensor(s) 123, the sonar sensor(s) 12, the camera(s) 125). Additional non-limiting examples of the operational status can include information about nearby vehicles…” of ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and exhibited in Fig. 2 steps 210-230, Fig. 6 elements 600-630).
Hence, the previous rejection is maintained with elucidations to clarify the Examiner’s position. 
        
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plurality of “units”, in Claims 1-8 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusano.

          Consider claim 1:
                    Kusano teaches a system for providing automation function for a transportation vehicle (e.g., “…a confidence in an autonomous operation of a vehicle to one or more users. At least one operational status for a support system of the vehicle can be acquired. Based on the acquired operational status, a confidence in the autonomous operation of the vehicle can be determined…” of Abstract, Fig. 2 steps 210-230, Fig. 6 elements 600-630), the system comprising: a detection unit configured to detect environment data (e.g., “…The sensor system 120 can acquire data of at least a portion of the external environment of the vehicle 100…”, “…information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of ¶ [0070]-¶ [0072], Fig. 2 steps 210-230, Fig. 6 elements 600-630); an evaluation unit configured to activate the automation functionality (e.g., “…the operational status can include information relating to an environment that the vehicle 100 is in. For example, the operational status can include data acquired by the sensor system 120 (e.g., the vehicle sensor(s) 121, the RADAR sensor(s) 122, the LIDAR sensor(s) 123, the sonar sensor(s) 12, the camera(s) 125). Additional non-limiting examples of the operational status can include information about nearby vehicles…” of ¶ [0070]-¶ [0072]) and to determine a quality measure based on a capability of the detected environment data to provide the automation functionality of the transportation vehicle (e.g., “…the confidence level can be determined to be "high," "medium," and/or "low" based on predetermined threshold values or ranges of values...information relating to the functions, algorithms, and look-up tables used to determine the confidence…” of ¶ [0070]-¶ [0072], Fig. 2 steps 210-230, Fig. 6 elements 600-630); and a control unit configured to generate a graphical output and to output the graphical output by a display unit (e.g., “…responsive to determining the confidence in the autonomous operation of the vehicle, a confidence icon can be caused to be displayed within the vehicle. In one or more arrangements, the confidence icon can be an emoticon having an emotion corresponding to the determined confidence in the autonomous operation of the vehicle…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630), wherein the output comprises a quality display element (e.g., “…a confidence icon can be caused to be displayed within the vehicle…” of ¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630), and wherein the quality display element is formed based on the quality measure (See Kusano, e.g., “…confidence icon can be an emoticon having an emotion corresponding to the determined confidence in the autonomous operation of the vehicle. For example, a relatively higher confidence in the vehicle's capacity to operate autonomously at a given level may be represented by a "smiley-face"…” of Abstract, ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

         Consider claim 2:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kusano teaches wherein the detection unit comprises environment sensors of the transportation vehicle and/or an interface for receiving environment data via a data connection (e.g., “…The sensor system 120 can acquire data of at least a portion of the external environment of the vehicle 100…”, “…information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

          Consider claim 3:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kusano teaches wherein the environment data concern a lane, a roadway marking, a roadway edge, a traffic sign and/or a further transportation vehicle in the surroundings of the transportation vehicle (e.g., “…the operational status can include information about nearby vehicles or obstacles, information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

          Consider claim 4:
(e.g., “…the confidence level can be determined to be "high," "medium," and/or "low" based on predetermined threshold values or ranges of values...information relating to the functions, algorithms, and look-up tables used to determine the confidence…” of ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and Fig. 2 steps 210-230, Fig. 6 elements 600-630).

          Consider claim 5:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kusano teaches wherein the quality display element comprises a bar chart (e.g., “…a confidence level 606 can be shown plotted on a graph having a confidence axis 604 and a time (t) axis 602…” of ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

          Consider claim 6:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kusano teaches wherein at least partly autonomous transverse guidance and/or longitudinal guidance (e.g., lane markers) of the transportation vehicle are/is performed by the automation function (e.g., “…the operational status can include information about nearby vehicles or obstacles, information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

          Consider claim 7:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 6. In addition, Kusano teaches wherein the output comprises a schematic representation of a roadway (e.g., “…the operational status can include information about nearby vehicles or obstacles, information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and Fig. 2 steps 210-230, Fig. 6 elements 600-630), and wherein the schematic representation is generated based on the environment data and comprises a graphical element generated based on automatic control interventions in the transverse and/or the longitudinal guidance of the transportation vehicle by the automation functionality (e.g., “…responsive to determining the confidence in the autonomous operation of the vehicle, a confidence icon can be caused to be displayed within the vehicle. In one or more arrangements, the confidence icon can be an emoticon having an emotion corresponding to the determined confidence in the autonomous operation of the vehicle…” of ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

          Consider claim 8:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kusano teaches wherein an acoustic or haptic output is generated (e.g., “…The notifications issued by the alert system can be audible alerts, visual alerts, etc…” of ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

          Consider claim 9:
                    Kusano teaches a method for providing an automation functionality for a transportation vehicle (e.g., “…a confidence in an autonomous operation of a vehicle to one or more users. At least one operational status for a support system of the vehicle can be acquired. Based on the acquired operational status, a confidence in the autonomous operation of the vehicle can be determined…” of Abstract, Fig. 2 steps 210-230, Fig. 6 elements 600-630), the method comprising: detecting environment data (e.g., “…The sensor system 120 can acquire data of at least a portion of the external environment of the vehicle 100…”, “…information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of ¶ [0070]-¶ [0072], Fig. 2 steps 210-230, Fig. 6 elements 600-630); activating the automation functionality (e.g., “…the operational status can include information relating to an environment that the vehicle 100 is in. For example, the operational status can include data acquired by the sensor system 120 (e.g., the vehicle sensor(s) 121, the RADAR sensor(s) 122, the LIDAR sensor(s) 123, the sonar sensor(s) 12, the camera(s) 125). Additional non-limiting examples of the operational status can include information about nearby vehicles…” of ¶ [0070]-¶ [0072]); determining a quality measure based on a capability of the detected environment data to provide the automation functionality of the transportation vehicle (e.g., “…the confidence level can be determined to be "high," "medium," and/or "low" based on predetermined threshold values or ranges of values...information relating to the functions, algorithms, and look-up tables used to determine the confidence…”  of ¶ [0070]-¶ [0072], Fig. 2 steps 210-230, Fig. 6 elements 600-630); wherein a quality level on a multi-level scale is determined based on the quality measure (e.g., “…a confidence in an autonomous operation of a vehicle to one or more users. At least one operational status for a support system of the vehicle can be acquired. Based on the acquired operational status, a confidence in the autonomous operation of the vehicle can be determined…” of Abstract, Fig. 2 steps 210-230, Fig. 6 elements 600-630); and generating and outputting a graphical output (e.g., “…responsive to determining the confidence in the autonomous operation of the vehicle, a confidence icon can be caused to be displayed within the vehicle. In one or more arrangements, the confidence icon can be an emoticon having an emotion corresponding to the determined confidence in the autonomous operation of the vehicle…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630), wherein the output comprises a quality display element (e.g., “…a confidence icon can be caused to be displayed within the vehicle…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630), wherein the quality display element is formed based on the quality measure (See Kusano, e.g., “…confidence icon can be an emoticon having an emotion corresponding to the determined confidence in the autonomous operation of the vehicle. For example, a relatively higher confidence in the vehicle's capacity to operate autonomously at a given level may be represented by a "smiley-face"…” of Abstract, ¶ [0070]-¶ [0074], ¶ [0087]-¶ [0090], and Fig. 2 steps 210-230, Fig. 6 elements 600-630).

         Consider claim 10:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 9. In addition, Kusano teaches wherein the environment data are detected by environment sensors of the transportation vehicle and/or received via a data connection (e.g., “…The sensor system 120 can acquire data of at least a portion of the external environment of the vehicle 100…”, “…information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of Fig. 1 elements 120-126). 

          Consider claim 11:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 9. In addition, Kusano teaches wherein the environment data concern a lane, a roadway marking, a roadway edge, a traffic sign and/or a further transportation vehicle in the surroundings of the transportation vehicle (e.g., “…the operational status can include information about nearby vehicles or obstacles, information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

          Consider claim 12:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 9. In addition, Kusano teaches wherein the quality measure indicates a reliability of the activated automation functionality (e.g., “…the confidence level can be determined to be "high," "medium," and/or "low" based on predetermined threshold values or ranges of values...information relating to the functions, algorithms, and look-up tables used to determine the confidence…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630).

          Consider claim 13:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 9. In addition, Kusano teaches wherein the quality display element comprises a bar chart (e.g., “…a confidence level 606 can be shown plotted on a graph having a confidence axis 604 and a time (t) axis 602…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

          Consider claim 14:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 9. In addition, Kusano teaches wherein at least partly autonomous transverse guidance and/or longitudinal guidance (e.g., lane markers) of the transportation vehicle are/is performed by the automation functionality (e.g., “…the operational status can include information about nearby vehicles or obstacles, information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

          Consider claim 15:
(e.g., “…the operational status can include information about nearby vehicles or obstacles, information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630), and wherein the schematic representation is generated based on the environment data and comprises a graphical element generated based on automatic control interventions in the transverse and/or longitudinal guidance of the transportation vehicle by the automation function (e.g., “…responsive to determining the confidence in the autonomous operation of the vehicle, a confidence icon can be caused to be displayed within the vehicle. In one or more arrangements, the confidence icon can be an emoticon having an emotion corresponding to the determined confidence in the autonomous operation of the vehicle…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

          Consider claim 16:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 9. In addition, Kusano teaches wherein an acoustic or haptic output is generated (e.g., “…The notifications issued by the alert system can be audible alerts, visual alerts, etc…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630). 

Consider claim 17:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kusano teaches wherein the determination of the quality measure includes checking whether specific orientation points (e.g., roadway markings (e.g., lane markers) in the course of the road are capable of being detected and evaluated (e.g., “…the operational status can include information about nearby vehicles or obstacles, information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630).

          Consider claim 18:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kusano teaches wherein the determination of the quality measure is further based on at least one of a number or type of activated environment sensors of the transportation vehicle, a detection accuracy of an environment sensor of the transportation vehicle, and a statistical or a systemic error in the detection of the environment data (e.g., “…the operational status can include information relating to an environment that the vehicle 100 is in. For example, the operational status can include data acquired by the sensor system 120 (e.g., the vehicle sensor(s) 121, the RADAR sensor(s) 122, the LIDAR sensor(s) 123, the sonar sensor(s) 12, the camera(s) 125). Additional non-limiting examples of the operational status can include information about nearby vehicles…” of ¶ [0070]-¶ [0072]).

          Consider claim 19:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 9. In addition, Kusano teaches wherein the determination of the quality measure includes checking whether specific orientation points (e.g., roadway markings (e.g., lane markers) in the course of the road are capable of being detected and evaluated (e.g., “…the operational status can include information about nearby vehicles or obstacles, information regarding roadway markings (e.g., lane markers), and/or weather conditions…” of ¶ [0070]-¶ [0074], Fig. 2 steps 210-230, Fig. 6 elements 600-630).

          Consider claim 20:
                    Kusano teaches everything claimed as implemented above in the rejection of claim 9. In addition, Kusano teaches wherein the determination of the quality measure is further based on at least one of a number or type of activated environment sensors of the transportation vehicle, a detection accuracy of an environment sensor of the transportation vehicle, and a statistical or a systemic error in the detection of the environment data (e.g., “…the operational status can include information relating to an environment that the vehicle 100 is in. For example, the operational status can include data acquired by the sensor system 120 (e.g., the vehicle sensor(s) 121, the RADAR sensor(s) 122, the LIDAR sensor(s) 123, the sonar sensor(s) 12, the camera(s) 125). Additional non-limiting examples of the operational status can include information about nearby vehicles…” of ¶ [0070]-¶ [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
          Ebina (US Pub. NO.: 2017/0038774 A1) teaches “An information presenting apparatus includes a system confidence level calculator configured to calculate a system confidence level of autonomous driving control, an information presenter configured to present, to a driver, information on allowableness of an action other than driving, and an information presentation controller configured to control switching of a content of the information presented on the information presenter according to the system confidence level calculated by the system confidence level calculator.”

          TSIMHONI et al. (US Pub. NO.: 2014/0222277 A1) teaches “Methods and control systems are provided for automatically controlling operation of a vehicle. In one embodiment, the control system includes an exterior sensor for sensing the environment outside the vehicle. A processor is in communication with the exterior sensor and configured to calculate a driving plan of the vehicle based at least partially on the sensed environment outside the vehicle. The processor is also configured to calculate a confidence level of the driving plan of the vehicle based at least partially on the sensed environment around the vehicle. The control system also includes a display in communication with the processor and configured to receive data from the processor and display a representation of at least one of the driving plan and the confidence level.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/BABAR SARWAR/Primary Examiner, Art Unit 3667